UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2370


In re: DAVID HILL,

                     Petitioner.



              On Petition for Writ of Mandamus. (1:01-cr-00191-CMH-1)


Submitted: March 10, 2022                                         Decided: March 16, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on a postjudgment motion filed in Hill’s criminal case. Hill seeks

an order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court has denied the motion identified in the instant

mandamus petition. See United States v. Hill, No. 1:01-cr-00191-CMH-1 (E.D. Va.

Jan. 26, 2022). Accordingly, because the district court recently decided Hill’s motion, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                         PETITION DENIED




                                               2